Name: 90/500/EEC: Commission Decision of 2 October 1990 amending decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organisations and exempting them from monetary compensatory amounts (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  cooperation policy;  non-governmental organisations
 Date Published: 1990-10-10

 Avis juridique important|31990D050090/500/EEC: Commission Decision of 2 October 1990 amending decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organisations and exempting them from monetary compensatory amounts (only the English text is authentic) Official Journal L 278 , 10/10/1990 P. 0040 - 0040COMMISSION DECISION of 2 October 1990 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) (90/500/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3154/85 (3), as last amended by Regulation (EEC) No 1599/90 (4), lays down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85; Whereas exports to non-member countries carried out in the context of the food-aid operations referred to in Article 21 (2) of Regulation (EEC) No 3154/85 should be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations and approved in accordance with Community procedure; Whereas a number of humanitarian organizations were approved by Commission Decision 86/77/EEC (5), as last amended by Decision 90/163/EEC (6) ; whereas other organizations may be regarded as humanitarian organizations on the basis of their approval pursuant to national legislative provisions ; whereas "Christian Aid" may be regarded as such an organization; Whereas the measures provided for in this Decision are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The humanitarian organization "Christian Aid" is added to the Annex to Decision 86/77/EEC, with effect from 1 September 1990. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 2 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 164, 24.6.1985, p. 6. (2) OJ No L 201, 31.7.1990, p. 9. (3) OJ No L 310, 21.11.1985, p. 9. (4) OJ No L 151, 15.6.1990, p. 29. (5) OJ No L 76, 21.3.1986, p. 54. (6) OJ No L 91, 6.4.1990, p. 31.